PER CURIAM:
The accused was convicted pursuant to his pleas, entered in accordance with a pretrial agreement, of behaving himself with disrespect toward a superior commissioned officer and communicating a threat, in violation of Articles 89 and 134, Uniform Code of Military Justice, 10 U.S.C. §§ 889 and 934, and, contrary to his pleas, of sleeping on post, in violation of Article 113, Uniform Code of Military Justice. He was sentenced to a bad-conduct discharge, confinement at hard labor for 3 months, and forfeiture of *650$248.00 per month for 3 months. Although the pretrial agreement provided for suspension of the. discharge, the convening authority approved the sentence adjudged, including an unsuspended discharge, after invoking a post-trial misconduct provision which voided the agreement. Contrary to the recommendation of the staff judge advocate that the findings of the Article 113 violation be modified, the supervisory authority approved the sentence without change and the findings by implication.1
We reject the accused’s contention that the clause in the pretrial agreement, providing that his post-trial misconduct before the date of the convening authority’s action would nullify the agreement, was void as against public policy. United States v. Jacox, 5 M.J. 537 (N.C.M.R.1978). See also, United States v. Pryor, 3 M.J. 737 (N.C.M.R.1977). Although the military judge’s inquiry into the terms of the pretrial agreement, including the post-trial misconduct clause, could have been more detailed, it was adequate.
It appears, however, that contrary to the requirements of United States v. Goode, 23 U.S.C.M.A. 367, 50 C.M.R. 1, 1 M.J. 3 (1975), the convening authority based his decision not to honor the sentence-suspension provision in the pretrial agreement on, among other things, matter which the accused was not afforded the opportunity to rebut before the convening authority took his action. Inasmuch as the accused had his best opportunity to obtain clemency at the convening authority level, the error' could not be remedied by affording him an opportunity for rebuttal after the convening authority acted, unless the convening authority’s action were set aside. In view of the length of time that has elapsed since the trial, alleged post-trial misconduct, and action of the convening authority, the ends of justice will best be served by modifying the approved sentence at this level in accordance with the sentence suspension provision in the pretrial agreement, vice returning the record for another convening authority’s action. Cf. United States v. Scott, 4 M.J. 205 (C.M.A.1978).
The accused also complains of the unexplained approval by the supervisory authority of the finding of guilty of the Article 113 violation, contrary to the advice of his staff judge advocate, who recommended approval of the lesser included offense of dereliction of duty. We shall modify the findings, vice returning the record to the supervisory authority for the explanation required by paragraph 85c, Manual for Courts-Martial, United States 1969 (Revised edition). The accused’s remaining assignment of error is rendered moot by our disposition.
The findings of guilty of Charges II and III and the specifications thereunder are affirmed. Only so much of the finding of guilty of the Additional Charge and its specification is affirmed as finds that, at the time and place alleged, the accused was derelict in the performance of his duties as assistant duty NCO for the unit alleged by negligently failing to remain awake, as it was his duty to do, in violation of Article 92. Upon reassessment, only so much of the sentence as provides for a bad-conduct discharge, probationally suspended until 17 July 1977, confinement at hard labor for 3 months and forfeiture of $248.00 per month for 3 months is affirmed.

. See MCM, 1969 (Rev.), paras. 85c and 89c (3).